SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForAugust 16, 2016 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO – SABESP PUBLICLY-HELD COMAPNY CORPORATE TAXPAYER’S ID (CNPJ/MF): 43.776.517/0001-80 COMPANY REGISTRY (NIRE): 35.3000.1683 -1 MINUTES OF THE EXTRAORDINARY SHAREHOLDERS’ MEETING HELD ON JULY 28, 2016 DATE, TIME AND VENUE : July 28, 2016, at 11:00 a.m., at the headquarters of Companhia de Saneamento Básico do Estado de São Paulo (“Company”), located at Rua Costa Carvalho, 300, Pinheiros, in the City of São Paulo, State of São Paulo, CEP05429-000. CALL NOTICE : The Call Notice was published in the June 29 and 30, 2016 and July 1, 2016 editions of the “Diário Oficial do Estado de São Paulo” newspapers on pages 40, 39 and 38 respectively, and in the June 29 and 30, 2016 and July 1, 2016 editions of the “Valor Econômico” newspaper on pages A7, B5 and C3, respectively. ATTENDANCE : Shareholders representing 77.53% (seventy-seven point fifty-three percent) of the capital stock attended the meeting, as per the signatures in the Shareholders’ Attendance Book. They were also present: Jerônimo Antunes, independent member of the Board of Directors and Coordinator of the Audit Committee; Angela Beatriz Airoldi, Investor Relations Manager; Priscila Costa da Silva and John Emerson da Silva, Investor Relations Analysts; and Ieda Nigro Nunes Chereim and Celso Alves Hernandes, Legal Department attorneys. PRESIDING BOARD : Chairman: Jerônimo Antunes. Secretary: Marialve de S. Martins. PUBLICATIONS : The Management Proposal and other relevant documents were made available to shareholders at the Company’s headquarters and on its website, as well as on the websites of the Brazilian Securities and Exchange Commission – CVM and BM&FBOVESPA S.A. – Securities, Commodities and Futures Exchange. AGENDA : (i) Define the number of members who will compose the Board of Directors; (ii) Elect the member of the Board of Directors for the remaining term until the 2018 Annual Shareholders’ Meeting; and (iii) Rectification of the overall compensation of members of the Board of Directors, as well as the members of the Fiscal Council related to the 2016 fiscal year, approved at the Company’s Annual and Extraordinary Shareholders’ Meeting held on April 29, 2016 due to the change in the number of members of the Board of Directors as provided for in item (i) above. CLARIFICATIONS : The matter was appreciated by the State Capital Defense Council – CODEC, as per Qualified Opinion No. 092/2016 of July 25, 2016, whose voting intention was presented by the representative of the shareholder São Paulo State Finance Department. RESOLUTIONS : The Chairman opened the discussion and submitted items of the Agenda to a vote, and the attending shareholders resolved on the following: (i) The approval, by a majority vote, having been counted 527,808,037 votes in favor; 708,820 votes against; and 1,434,300 abstentions, of the composition of the Board of Directors at 7 (seven) members. (ii) The approval, by a majority vote, having been counted 518,467,522 votes in favor; 6,972,281 votes against; and 4,511,354 abstentions, of the election as a member of the Board of Directors of Mr. Arno Meyer , Brazilian, married, economist, registered with identity card (RG) No.57.808.914-2 SSP/SP and enrolled under individual taxpayer’s ID (CPF) No.116.252.601-72, domiciled at Av. Rangel Pestana, nº 300, Centro, São Paulo/SP. The member of the Board of Directors elected herein will exercise his duties in accordance with the Company’s Bylaws, with a unified term of office until the 2018 Annual Shareholders’ Meeting, pursuant to the head paragraph of article 140 of Federal Law 6,404/76, and his compensation will be established in accordance with CODEC Resolution No. 001/2007, with payment of said compensation conditioned to compliance with CODEC Resolution No. 116/2004. The Board member will also be entitled to a gratification pro rata temporis, pursuant to CODEC Resolution No. 057/2003 and article 4 of CODEC Resolution No. 001/91. The member elected herein shall take office in compliance with the requirements and procedures in the Bylaws, Brazilian Corporate Law and other applicable legal provisions, including those related to the filing of the Statement of Assets, which should comply with applicable state regulations, and the signature of the instrument of investiture, drawn up in the Company's book, the declaration of inexistence of legal impediments, as well as the Instrument of Consent, pursuant to the Listing Regulations of the Novo Mercado Segment of the São Paulo Stock Exchange. The representative of the controlling shareholder highlighted that the validity of this election is subject to compliance with all legal and statutory requirements, including those established in Article 17 of Federal Law No. 13,303/2016. In view of the abovementioned resolutions, the Board of Directors shall be composed by the following seven members: Chairman : Benedito Pinto Ferreira Braga Junior . Board Members : Jerson Kelman, Francisco Vidal Luna , Jerônimo Antunes, Reinaldo Guerreiro, Arno Meyer and Luís Eduardo Alves de Assis . (iii) The approval, by a majority vote, with 526,644,871 votes in favor having been counted; 1,314,833 votes against; and 1,991,453 abstentions, of the rectification of the overall compensation of members of the Board of Directors, as well as the members of the Fiscal Council related to the 2016 fiscal year, approved at the Company’s Annual and Extraordinary Shareholders’ Meeting held on April 29, 2016 in the amount of R$5,002,206.02 (five million, two thousand, two hundred and six reais and two centavos), to the rectified amount of such overall compensation for the 2016 fiscal year to R$5,042,356.52 (five million, forty-two thousand, three hundred and fifty-six reais and fifty-two centavos), considering the current number of members of the management, the Fiscal Board and the Audit Committee. The drawing up of these minutes in summary format and their publication with the omission of the attending shareholders’ signatures. pursuant to Article 130, Paragraphs 1 and 2 of Law 6,404/76, was unanimously approved . CLOSURE AND DRAWING UP OF THE MINUTES : There being no further business to address, the Chairman thanked the shareholders for their attendance and the Extraordinary Shareholders’ Meeting was adjourned for the drawing up of these minutes, which were then read, approved and signed by the Chairman, the Secretary and the attending shareholders, who constituted the necessary quorum for the resolutions taken. DOCUMENTS FILED . The voting records of the shareholders were duly initialed by the Secretary and filed at the Company’s headquarters. São Paulo, July 28, 2016. Presiding Board: JERÔNIMO ANTUNES Chairman MARIALVE S. MARTINS Secretary Attending Shareholders CAMILA ROCHA CUNHA VIANA (representing the shareholder São Paulo State Finance Department) RAPHAEL RODRIGUES CARVALHO (representing the shareholder The Bank Of New York Mellon ADR Department) DANIEL ALVES FERREIRA (representing the shareholders, BANCO BNP PARIBAS BRASIL S.A.) CC&L Q EMERGING MARKETS EQUITY FUND DANIEL ALVES FERREIRA (representing the shareholders, Itaú Unibanco S.A.) AMUNDI FUNDS PINEHURST PARTNERS, L.P. DANIEL ALVES FERREIRA (representing the shareholders, J. P. Morgan S.A. Distribuidora de Títulos e Valores Imobiliários) BAPTIST HEALTH SOUTH FLORIDA, INC. BUREAU OF LABOR FUNDS-LABOR PENSION FUND BUREAU OF LABOR FUNDS-LABOR PENSION FUND BUREAU OF LABOR FUNDS-LABOR PENSION FUND BUREAU OF LABOR FUNDS-LABOR PENSION FUND CHASE MANHATTAN BANK AS TRUSTEE OF THE RJ REYNOLDS TOBACCO COMPANY DEFINED BENEFIT MASTER TRUST CITY OF PHILADELPHIA PUBLIC EMPLOYEES RETIREMENT SYSTEM CONSTRUCTION & BUILDING UNIONS SUPERANNUATION FUND FIDELITY INSTITUTIONAL FUNDS ICVC - SELECT EMERGING MARKETS EQUITIES FUND FIDELITY INVESTMENT FUNDS - FIDELITY INDEX EMERGING MARKETS FUND JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND MISSOURI EDUCATION PENSION TRUST NATIONWIDE BAILARD INTERNATIONAL EQUITIES FUND NEW YORK STATE COMMON RETIREMENT FUND PUBLIC EMPLOYEES RETIREMENT SYSTEM OF OHIO PUBLIC EMPLOYEES RETIREMENT SYSTEM OF OHIO SBC MASTER PENSION TRUST TELSTRA SUPER PTY LTD AS TRUSTEE FOR TELSTRA SUPERANNUATION SCHEME THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MTBJ400045828 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MTBJ400045829 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MTBJ400045835 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MUTB400045792 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MUTB400045795 THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MUTB400045796 UNIVERSITIES SUPERANNUATION SCHEME LTD VANGUARD TOTAL INTERNATIONAL STOCK INDEX FUND, A SERIES OF VANGUARD STAR FUNDS VANTAGEPOINT INTERNATIONAL FUND DANIEL ALVES FERREIRA (representing the shareholders, HSBC CTVM S.A.) BEST INVESTMENT CORPORATION FIRST STATE GLOBAL UMBRELLA FUND PLC RE FIRST STATE GLOBAL LISTED INFRASTRUCTURE FUND HSBC AS DEPOSITARY FOR AXA DISTRIBUTION INVESTMENT ICVC AXA GLOBAL DISTRIBUTION FUND DANIEL ALVES FERREIRA (representing the shareholders, Citibank N.A) ACADIAN EMERGING MARKETS EQUITY FUND ACADIAN EMERGING MARKETS EQUITY II FUND, LLC ACADIAN EMERGING MARKETS SMALL CAP EQUITY FUND LLC ADVANCED SERIES TRUST - AST FI PYRAMIS QUANTITATIVE PORTFOLIO ADVISORS' INNER CIRCLE FUND - ACADIAN EMERGING MARKETS PORTFOLIO ALASKA COMMON TRUST FUND ALASKA PERMANENT FUND AMERICAN AIRLINES,INC.MASTER FIXED BENEFIT PENSION TRUST AMERICAN AIRLINES,INC.MASTER FIXED BENEFIT PENSION TRUST ARIZONA PSPRS TRUST ARKANSAS TEACHER RETIREMENT SYSTEM ARROWSTREET US GROUP TRUST ASCENSION HEALTH MASTER PENSION TRUST AT&T UNION WELFARE BENEFIT TRUST AXA ROSENBERG EQUITY ALPHA TRUST BELL ATLANTIC MASTER TRUST BELLSOUTH CORPORATION RFA VEBA TRUST BLACKROCK CDN MSCI EMERGING MARKETS INDEX FUND BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A. BLACKROCK MULTI-ASSET INCOME PORTFOLIO OF BLACKROCK FUNDS II BNY MELLON FUNDS TRUST - BNY MELLON EMERGING MARKETS FUND BOARD OF PENSIONS OF THE EVANGELICAL LUTHERAN CHURCH IN AMERICA BRITISH AIRWAYS PENSION TRUSTEES LIMITED - MAIN A/C BRITISH AIRWAYS PENSION TRUSTEES LIMITED - MAIN A/C BRITISH AIRWAYS PENSION TRUSTEES LTD. (MPF A/C) BRUNEI INVESTMENT AGENCY CAISSE DE DEPOT ET PLACEMENT DU QUEBEC CALIFORNIA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM CALIFORNIA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM CALIFORNIA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM CALIFORNIA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM CALIFORNIA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM CALIFORNIA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM CC&L Q 140/40 FUND CC&L Q GLOBAL EQUITY FUND CC&L Q GROUP GLOBAL EQUITY FUND CELANESE AMERICAS RETIREMENT PENSION PLAN CF DV EMERGING MARKETS STOCK INDEX FUND CITY OF NEW YORK GROUP TRUST CITY OF NEW YORK GROUP TRUST CITY OF NEW YORK GROUP TRUST CITY OF NEW YORK GROUP TRUST COLLEGE RETIREMENT EQUITIES FUND COLONIAL FIRST STATE WHOLESALE GLOBAL LISTED INFRASTRUCTURE SECURITIES FUND COLORADO PUBLIC EMPLOYEES RETIREMENT ASSOCIATION COMMONWEALTH GLOBAL LISTED INFRASTRUCTURE FUND 4 COMMONWEALTH SUPERANNUATION CORPORATION DESJARDINS GLOBAL INFRASTRUCTURE FUND DETROIT EDISON QUALIFIED NUCLEAR DECOMMISSIONING TRUST DEUTSCHE X-TRACKERS MSCI ALL WORLD EX US HEDGEDEQUITY ETF DEUTSCHE X-TRACKERS MSCI BRAZIL HEDGED EQUITY ETF DGIA EMERGING MARKETS EQUITY FUND L.P. DIGNITY HEALTH RETIREMENT PLAN TRUST DREYFUS INVESTMENT FUNDS - DIVERSIFIED EMERGING MARKETS FUND DREYFUS OPPORTUNITY FUNDS - DREYFUS STRATEGIC BETA EMERGING MARKETS EQUITY FUND DTE ENERGY COMPANY AFFILIATES EMPLOYEE BENEFIT PLANS MASTER TRUST DTE VEBA MASTER TRUST DUNHAM INTERNATIONAL STOCK FUND EATON VANCE COLLECTIVE INVESTMENT TRUST FOR EMPLOYEE BENEFIT PLANS - EMERGING MARKETS EQUITY FUND EMERGING MARKETS EQUITY INDEX MASTER FUND EMERGING MARKETS EQUITY INDEX PLUS FUND EMERGING MARKETS EX-CONTROVERSIAL WEAPONS EQUITY INDEX FUND B EMERGING MARKETS INDEX NON-LENDABLE FUND EMERGING MARKETS INDEX NON-LENDABLE FUND B EMERGING MARKETS SUDAN FREE EQUITY INDEX FUND EMPLOYEES RETIREMENT PLAN OF BROOKLYN UNION GAS EMPLOYEES' RETIREMENT SYSTEM OF THE STATE OF HAWAII FIDELITY RUTLAND SQUARE TRUST II: STRATEGIC ADVISERS EMERGING MARKETS FUND FIDELITY RUTLAND SQUARE TRUST II: STRATEGIC ADVISERS EMERGING MARKETS FUND FIDELITY SALEM STREET TRUST: FIDELITY SAI EMERGING MARKETS INDEX FUND FIDELITY SALEM STREET TRUST: FIDELITY SERIES GLOBAL EX U.S. INDEX FUND FIDELITY SALEM STREET TRUST: SPARTAN EMERGING MARKETS INDEX FUND FIDELITY SALEM STREET TRUST: SPARTAN GLOBAL EX U.S. INDEX FUND FIDELITY SALEM STREET TRUST: SPARTAN TOTAL INTERNATIONAL INDEX FUND FIREMEN'S ANNUITY AND BENEFIT FUND OF CHICAGO FIRST STATE INVESTMENTS ICVC - FIRST STATE GLOBAL LISTED INFRASTRUCTURE FUND FIRST TRUST BRAZIL ALPHADEX FUND FIRST TRUST EMERGING MARKETS ALPHADEX FUND FIRST TRUST EMERGING MARKETS ALPHADEX UCITS ETF FIRST TRUST LATIN AMERICA ALPHADEX FUND FLORIDA RETIREMENT SYSTEM TRUST FUND FUTURE FUND BOARD OF GUARDIANS GARD COMMON CONTRACTUAL FUND GENERAL PENSION AND SOCIAL SECURITY AUTHORITY GMAM GROUP PENSION TRUST II GMAM GROUP PENSION TRUST III GMAM INVESTMENT FUNDS TRUST HARTFORD EMERGING MARKETS EQUITY FUND HARTFORD LONG/SHORT GLOBAL EQUITY FUND IBM 401(K) PLUS PLAN IBM DIVERSIFIED GLOBAL EQUITY FUND ILLINOIS MUNICIPAL RETIREMENT FUND ILLINOIS STATE BOARD OF INVESTMENT IMPERIAL EMERGING ECONOMIES POOL INTECH EMERGING MARKETS MANAGED VOLATILITY FUND INTECH GLOBAL ALL COUNTRY ENHANCED INDEX FUND LLC INTERNATIONAL PAPER COMPANY COMMINGLED INVESTMENT GROUP TRUST ISHARES III PUBLIC LIMITED COMPANY ISHARES MSCI ACWI ETF ISHARES MSCI ACWI EX U.S. ETF ISHARES MSCI BRAZIL CAPPED ETF ISHARES MSCI BRIC ETF ISHARES MSCI EMERGING MARKETS ETF IVY EMERGING MARKETS EQUITY FUND JAPAN TRUSTEE SERVICES BANK, LTD. RE: RTB NIKKO BRAZIL EQUITY ACTIVE MOTHER FUND JAPAN TRUSTEE SERVICES BANK, LTD. RE: STB DAIWA EMERGING EQUITY FUNDAMENTAL INDEX MOTHER FUND JAPAN TRUSTEE SERVICES BANK, LTD. SMTB EMERGING EQUITY MOTHER FUND JAPAN TRUSTEE SERVICES BANK, LTD. STB BRAZIL STOCK MOTHER FUND JOHN HANCOCK FUNDS II STRATEGIC EQUITY ALLOCATION FUND JOHN HANCOCK VARIABLE INSURANCE TRUST INTERNATIONAL EQUITY INDEX TRUST B KAISER FOUNDATION HOSPITALS KAISER PERMANENTE GROUP TRUST KAISER PERMANENTE GROUP TRUST LACM EMERGING MARKETS FUND L.P. LACM EMII, L.P. LACM GLOBAL EQUITY FUND L.P. LAY EMPLOYEES RETIREMENT PLAN OF THE ARCHDIOCESE OF PHILADELPHIA LAZARD INTERNATIONAL EQUITY (ACW EX-U.S.) TRUST LAZARD INTERNATIONAL EQUITY SELECT PORTFOLIO LAZARD INTERNATIONAL STRATEGIC EQUITY PORTFOLIO LEGAL & GENERAL COLLECTIVE INVESTMENT TRUST LEGAL & GENERAL GLOBAL EMERGING MARKETS INDEX FUND LEGAL & GENERAL INTERNATIONAL INDEX TRUST LEGAL AND GENERAL ASSURANCE (PENSIONS MANAGEMENT) LTD. LEGAL AND GENERAL ASSURANCE (PENSIONS MANAGEMENT) LTD. LEGAL AND GENERAL ASSURANCE (PENSIONS MANAGEMENT) LTD. LEGAL AND GENERAL ASSURANCE (PENSIONS MANAGEMENT) LTD. LEGAL AND GENERAL ASSURANCE (PENSIONS MANAGEMENT) LTD. LEGAL AND GENERAL ASSURANCE (PENSIONS MANAGEMENT) LTD. LEGAL AND GENERAL ASSURANCE SOCIETY LIMITED LEGG MASON EMERGING MARKETS DIVERSIFIED CORE ETF LEGG MASON GLOBAL FUNDS PLC LELAND STANFORD JUNIOR UNIVERSITY LOS ANGELES CAPITAL GLOBAL FUNDS PLC LOS ANGELES CAPITAL GLOBAL FUNDS PLC MAINSTAY EMERGING MARKETS OPPORTUNITIES FUND MANAGED PENSION FUNDS LIMITED MANAGED PENSION FUNDS LIMITED MANAGED PENSION FUNDS LIMITED MCKINLEY CAPITAL EMERGING MARKETS GROWTH FUND SERIES A MCKINLEY CAPITAL EMERGING MARKETS GROWTH FUND SERIES B MERCER QIF FUND PLC MGI FUNDS PLC MINISTRY OF STRATEGY AND FINANCE MONTANA BOARD OF INVESTMENTS MOUNT WILSON GLOBAL FUND L.P. NATIONAL COUNCIL FOR SOCIAL SECURITY FUND NATIONAL COUNCIL FOR SOCIAL SECURITY FUND NATIONAL COUNCIL FOR SOCIAL SECURITY FUND NATIONAL RAILROAD RETIREMENT INVESTMENT TRUST NAV CANADA PENSION PLAN NEW YORK STATE TEACHERS RETIREMENT SYSTEM NEW ZEALAND SUPERANNUATION FUND NORGES BANK NORGES BANK NORTHERN EMERGING MARKETS EQUITY INDEX FUND NORTHERN TRUST COLLECTIVE ALL COUNTRY WORLD INDEX (ACWI) EX-US FUND-LENDING NORTHERN TRUST COLLECTIVE EMERGING MARKETS INDEX FUND-LENDING NORTHERN TRUST INVESTMENT FUNDS PLC NOVA SCOTIA PUBLIC SERVICE SUPERANNUATION FUND NOVA SCOTIA TEACHERS PENSION FUND NTCC COLLECTIVE FUNDS FOR EMPLOYEE BENEFIT TRUSTS NTGI - QM COMMON DAILY ALL COUNTRY WORLD EX-US EQUITY INDEX FUND - LENDING NTGI - QM COMMON DAILY ALL COUNTRY WORLD EX-US INVESTABLE MARKET INDEX FUND - LENDING NTGI - QM COMMON DAILY EMERGING MARKETS EQUITY INDEX FUND - LENDING NTGI - QM COMMON DAILY EMERGING MARKETS EQUITY INDEX FUND-NON LENDING NTGI - QUANTITATIVE MANAGEMENT COLLECTIVE FUNDS TRUST OCEANROCK INTERNATIONAL EQUITY FUND ONTARIO POWER GENERATION INC. PENSION PLAN OREGON PUBLIC EMPLOYEES RETIREMENT SYSTEM OREGON PUBLIC EMPLOYEES RETIREMENT SYSTEM PARAMETRIC EMERGING MARKETS CORE FUND PARAMETRIC EMERGING MARKETS FUND PARAMETRIC TAX-MANAGED EMERGING MARKETS FUND PICTET - EMERGING MARKETS INDEX PICTET - WATER PICTET FUNDS S.A RE: PI(CH)-EMERGING MARKETS TRACKER PICTET GLOBAL SELECTION FUND - GLOBAL UTILITIES EQUITY CURRENCY HEDGED FUND PICTET GLOBAL SELECTION FUND - GLOBAL UTILITIES EQUITY FUND POWERSHARES FTSE RAFI EMERGING MARKETS PORTFOLIO POWERSHARES GLOBAL WATER PORTFOLIO POWERSHARES S&P EMERGING MARKETS MOMENTUM PORTFOLIO PRINCIPAL FUNDS INC. - ORIGIN EMERGING MARKETS FUND PRINCIPAL FUNDS, INC. - GLOBAL OPPORTUNITIES EQUITY HEDGED FUND PRINCIPAL FUNDS, INC. - INTERNATIONAL EMERGING MARKETS FUND PRINCIPAL GLOBAL INVESTORS FUNDS PRINCIPAL LIFE INSURANCE COMPANY PRINCIPAL VARIABLE CONTRACTS FUNDS INC - INTERNATIONAL EMERGING MARKETS ACCOUNT PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY PRUDENTIAL WORLD FUND, INC. - PRUDENTIAL JENNISON EMERGING MARKETS EQUITY FUND PUBLIC EMPLOYEE RETIREMENT SYSTEM OF IDAHO PYRAMIS GLOBAL EX U.S. INDEX FUND LP PYRAMIS GROUP TRUST FOR EMPLOYEE BENEFIT PLANS PYRAMIS SELECT EMERGING MARKETS EQUITY FUND LP PZENA EMERGING MARKETS FOCUSED VALUE FUND PZENA EMERGING MARKETS VALUE FUND PZENA VALUE GROUP TRUST QS INVESTORS DBI GLOBAL EMERGING MARKETS EQUITY FUND LP RAILWAYS PENSION TRUSTEE COMPANY LIMITED RAYTHEON COMPANY MASTER TRUST RUSSELL INSTITUTIONAL FUNDS, LLC - RUSSELL EMERGING MARKETS EQUITY PLUS FUND SCHOOL EMPLOYEES RETIREMENT SYSTEM OF OHIO SCHWAB EMERGING MARKETS EQUITY ETF SCHWAB FUNDAMENTAL EMERGING MARKETS LARGE COMPANY INDEX ETF SCHWAB FUNDAMENTAL EMERGING MARKETS LARGE COMPANY INDEX FUND SOUTHERN CA EDISON CO NUCLEAR FAC QUAL CPUC DECOM M T FOR SAN ONOFRE AND PALO VERDE NUC GEN STATIONS SPDR S&P EMERGING MARKETS ETF SSGA MSCI BRAZIL INDEX NON-LENDING QP COMMON TRUST FUND STATE OF ALASKA RETIREMENT AND BENEFITS PLANS STATE OF INDIANA PUBLIC EMPLOYEES RETIREMENT FUND STATE OF MINNESOTA STATE EMPLOYEES RETIREMENT PLAN STATE OF NEW JERSEY COMMON PENSION FUND D STATE OF NEW JERSEY COMMON PENSION FUND D STATE OF NEW JERSEY COMMON PENSION FUND D STATE OF WINSCONSIN INVESTMENT BOARD MASTER TRUST STATE STREET BANK AND TRUST COMPANY INVESTMENT FUNDS FOR TAX EXEMPT RETIREMENT PLANS STATE STREET GLOBAL ADVISORS LUXEMBOURG SICAV - SSGA ENHANCED EMERGING MARKETS EQUITY FUND STATE STREET GLOBAL ADVISORS LUXEMBOURG SICAV - STATE STREET GLOBAL EMERGING MARKETS INDEX EQUITY FUND STATE UNIVERSITY RETIREMENT SYSTEM STICHTING PGGM DEPOSITARY SUNSUPER SUPERANNUATION FUND TD EMERALD HEDGED ALL COUNTRY WORLD INDEX EQUITY POOLED FUND TRUST TEACHER RETIREMENT SYSTEM OF TEXAS TEACHER RETIREMENT SYSTEM OF TEXAS TEACHER RETIREMENT SYSTEM OF TEXAS TEACHERS' RETIREMENT SYSTEM OF THE STATE OF ILLINOIS THE ARCHDIOCESE OF HARTFORD INVESTMENT TRUST THE BANK OF NEW YORK MELLON EMPLOYEE BENEFIT COLLECTIVE INVESTMENT FUND PLAN THE CALIFORNIA STATE TEACHERS RETIREMENT SYSTEM THE FIRST CHURCH OF CHRIST, SCIENTIST, IN BOSTON MASSACHUSETTS THE GE UK PENSION COMMON INVESTMENT FUND THE GOVERNMENT OF THE PROVINCE OF ALBERTA THE HARTFORD GLOBAL REAL ASSET FUND THE HARTFORD ROMAN CATHOLIC DIOCESAN CORPORATION RETIREMENT PLANS MASTER TRUST THE HIGHCLERE INTERNATIONAL INVESTORS EMERGING MARKETS SMID FUND THE HIGHCLERE INTERNATIONAL INVESTORS SMID FUND THE HONEYWELL INTERNATIONAL INC. MASTER RETIREMENT TRUST THE MASTER TRUST BANK OF JAPAN, LTD. RE: RUSSELL GLOBAL ENVIRONMENT TECHNOLOGY FUND THE MONETARY AUTHORITY OF SINGAPORE THE NOMURA TRUST AND BANKING CO., LTD. RE: INTERNATIONAL EMERGING STOCK INDEX MSCI EMERGING NO HEDGE MOTHER FUND THE PENSION RESERVES INVESTMENT MANAGEMENT BOARD THE PRESIDENT AND FELLOWS OF HARVARD COLLEGE THE SEVENTH SWEDISH NATIONAL PENSION FUND- AP 7 EQUITY FUND THE STATE TEACHERS RETIREMENT SYSTEM OF OHIO THE STATE TEACHERS RETIREMENT SYSTEM OF OHIO THE STATE TEACHERS RETIREMENT SYSTEM OF OHIO THE STATE TEACHERS RETIREMENT SYSTEM OF OHIO THE STATE TEACHERS RETIREMENT SYSTEM OF OHIO THE TRUSTEES OF SAINT PATRICK'S CATHEDRAL IN THE CITY OF NEW YORK TIAA-CREF FUNDS - TIAA-CREF EMERGING MARKETS EQUITY INDEX FUND TIME WARNER CABLE PENSION PLAN MASTER TRUST TRUST & CUSTODY SERVICES BANK, LTD. RE: EMERGING EQUITY PASSIVE MOTHER FUND TWO ROADS SHARED TRUST - CONDUCTOR GLOBAL EQUITY VALUE FUND UAW RETIREE MEDICAL BENEFITS TRUST UAW RETIREE MEDICAL BENEFITS TRUST UAW RETIREE MEDICAL BENEFITS TRUST UPS GROUP TRUST UTAH STATE RETIREMENT SYSTEMS VANGUARD EMERGING MARKETS SELECT STOCK FUND VANGUARD EMERGING MARKETS STOCK INDEX FUND VANGUARD FTSE ALL-WORLD EX-US INDEX FUND, A SERIES OF VANGUARD INTERNATIONAL EQUITY INDEX FUNDS VANGUARD FUNDS PUBLIC LIMITED COMPANY VANGUARD FUNDS PUBLIC LIMITED COMPANY VANGUARD GLOBAL EQUITY FUND, A SERIES OF VANGUARD HORIZON FUNDS VANGUARD INTERNATIONAL VALUE FUND VANGUARD INVESTMENT SERIES PLC VANGUARD INVESTMENTS FUNDS ICVC-VANGUARD GLOBAL EMERGING MARKETS FUND VANGUARD TOTAL WORLD STOCK INDEX FUND, A SERIES OF VANGUARD INTERNATIONAL EQUITY INDEX FUNDS VIRGINIA RETIREMENT SYSTEM VKF INVESTMENTS LTD VOYA EMERGING MARKETS INDEX PORTFOLIO WASHINGTON STATE INVESTMENT BOARD WELLINGTON GLOBAL PERSPECTIVES FUND (CANADA) WISDOMTREE GLOBAL EX-US UTILITIES FUND WSIB INVESTMENT (PUBLIC EQUITIES) POOLED FUND TRUST XEROX CORPORATION RETIREMENT & SAVINGS PLAN SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:August 16, 2016 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
